Citation Nr: 0308676	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  97-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for skin cancer claimed 
as a residual of solar exposure during service.

2.  Entitlement to service connection for skin cancer claimed 
as a residual of exposure to ionizing radiation during 
service.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 1953 
and from April 1959 to April 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board in September 1998 and January 
2000.


FINDINGS OF FACT

1.  Skin cancer has been shown to be causally related to the 
veteran's military exposure to sunlight during service.

2.  Skin cancer was not caused by exposure to ionizing 
radiation during service.


CONCLUSIONS OF LAW

1.  Skin cancer (as a residual of solar exposure) was 
incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Skin cancer (as a residual of exposure to ionizing 
radiation) was not incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time without 
reviewing the notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. § 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA and private medical records reveal that the veteran has 
been diagnosed with basal cell skin cancer and squamous cell 
carcinoma (including the neck and hands) beginning in the 
1980s.  In March 2000 a private physician reviewed the 
veteran's claims file and stated that it was likely that the 
veteran's skin cancer was a "direct latent result of his 
extensive in-service exposure to solar radiation."

Based on a review of the record, the Board finds that service 
connection for skin cancer as a residual of solar exposure is 
warranted.  The Board notes that the March 2000 private 
physician's opinion was not based solely on the veteran's 
history; instead, the private physician specifically 
indicated that he had thoroughly reviewed the veteran's 
claims file and he did in fact reference nearly 20 years of 
post-service medical records.  The private physician noted 
that the veteran's tumors were the type associated with solar 
exposure and had occurred at a latency period consistent with 
sun exposure in the 1950's.  As for medical literature, the 
private physician noted and cited from six medical studies 
and authorities in support of his opinion.

In this case, service medical records do not contain 
references to the veteran's assertions of chronic sun burns 
during service.  On the other hand, an uncontroverted medical 
opinion has linked the veteran's skin cancer to solar 
exposure during service.  Under such circumstances the Board 
must resolve all reasonable doubt in the veteran's favor.  38 
C.F.R. § 3.102.  As such, the Board finds that service 
connection for skin cancer is warranted.

The veteran has alternatively claimed that his skin cancer 
resulted from exposure to radiation during service.  The 
Board notes that the veteran's type of skin cancer is not 
among the diseases that may be presumptively service 
connected under 38 C.F.R. § 3.309(d).  While skin cancer is a 
"radiogenic disease" under 38 C.F.R. § 3.311, VA's Chief 
Public Health and Environmental Hazards Officer has provided 
opinions indicating that it was unlikely that the veteran's 
skin cancer resulted from exposure to radiation during 
service.  Further, and as noted earlier, the veteran's 
private physician has indicated that the veteran's skin 
cancer resulted from solar exposure.

Accordingly, service connection for skin cancer as a residual 
of solar exposure (but not as a residual of exposure to 
ionizing radiation) is warranted in this case.


ORDER

Service connection for skin cancer claimed as a residual of 
solar exposure during service is granted.

Service connection for skin cancer claimed as a residual of 
exposure to ionizing radiation during service is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

